Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,966,197. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 6, and 11; U.S. Patent No. 10,966,197 discloses:  A base station configured to communicate with a terminal that supports TDD eIMTA (time division duplex enhancement for DL-UL interference management and traffic adaptation), the base station comprising: a transmitter which, in operation, transmits to the terminal, a first UL-DL (uplink-downlink) configuration configured for TDD eIMTA terminals, a second UL-DL configuration indicated in a broadcast signal, and a response signal for uplink data in a PHICH (physical hybrid ARQ indicator channel), wherein the response signal is detected by the terminal based on a number of PHICH groups for a subframe defined in the second UL-DL configuration and not in the first UL-DL configuration; and a receiver which, in operation, receives the uplink data retransmitted by the terminal based on the response signal (claim 1:  A terminal apparatus comprising: a radio receiver which, in operation, receives a response signal, which is responsive to uplink data, in a Physical Hybrid ARQ Indicator Channel (PHICH), receives downlink control information in a Physical Downlink Control Channel (PDCCH), and receives a first uplink-downlink (UL-DL) configuration and a second UL-DL configuration; and circuitry which is coupled to the radio receiver and which, in operation, identifies a number of PHICH resources in a downlink subframe and detects the response signal directed to the terminal apparatus using the number of PHICH resources; and a transmitter which, in operation, transmits the uplink data in response to a retransmission request which is based on the response signal, wherein when the first UL-DL configuration pattern is set in the terminal apparatus and the second UL-DL configuration pattern is set in another legacy terminal apparatus capable of supporting only the second UL-DL configuration pattern, the circuitry uses the number of PHICH resources in the downlink subframe of the second UL-DL configuration pattern to detect the response signal).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,826,526. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 6, and 11; U.S. Patent No. 9,826,526 discloses:  A base station configured to communicate with a terminal that supports TDD eIMTA (time division duplex enhancement for DL-UL interference management and traffic adaptation), the base station comprising: a transmitter which, in operation, transmits to the terminal, a first UL-DL (uplink-downlink) configuration configured for TDD eIMTA terminals, a second UL-DL configuration indicated in a broadcast signal, and a response signal for uplink data in a PHICH (physical hybrid ARQ indicator channel), wherein the response signal is detected by the terminal based on a number of PHICH groups for a subframe defined in the second UL-DL configuration and not in the first UL-DL configuration; and a receiver which, in operation, receives the uplink data retransmitted by the terminal based on the response signal (claim 1:  A terminal apparatus comprising: a radio receiver which, in operation, receives a response signal, which is responsive to uplink data, in a Physical Hybrid ARQ Indicator Channel (PHICH), receives downlink control information in a Physical Downlink Control Channel (PDCCH), and receives a first uplink-downlink (UL-DL) configuration and a second UL-DL configuration; and circuitry which is coupled to the radio receiver and which, in operation, identifies a number of PHICH resources in a downlink subframe and detects the response signal directed to the terminal apparatus using the number of PHICH resources; and a transmitter which, in operation, transmits the uplink data in response to a retransmission request which is based on the response signal, wherein when the first UL-DL configuration pattern is set in the terminal apparatus and the second UL-DL configuration pattern is set in another legacy terminal apparatus capable of supporting only the second UL-DL configuration pattern, the circuitry uses the number of PHICH resources in the downlink subframe of the second UL-DL configuration pattern to detect the response signal).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,257,826. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 6, and 11; U.S. Patent No. US 10,257,826 discloses:  A base station configured to communicate with a terminal that supports TDD eIMTA (time division duplex enhancement for DL-UL interference management and traffic adaptation), the base station comprising: a transmitter which, in operation, transmits to the terminal, a first UL-DL (uplink-downlink) configuration configured for TDD eIMTA terminals, a second UL-DL configuration indicated in a broadcast signal, and a response signal for uplink data in a PHICH (physical hybrid ARQ indicator channel), wherein the response signal is detected by the terminal based on a number of PHICH groups for a subframe defined in the second UL-DL configuration and not in the first UL-DL configuration; and a receiver which, in operation, receives the uplink data retransmitted by the terminal based on the response signal (claim 1:  A terminal apparatus that supports TDD eIMTA (time division duplex enhancement for DL-UL interference management and traffic adaptation), comprising: a receiver which, in operation, receives a first UL-DL (uplink-downlink) configuration configured for TDD eIMTA terminals, a second UL-DL configuration indicated in a broadcast signal, and a response signal for uplink data in a PHICH (physical hybrid ARQ indicator channel); control circuitry which, in operation, identifies a factor for a number of PHICH groups for a subframe based on the second UL-DL configuration and not on the first UL-DL configuration, and detects the response signal based on the identified factor for a number of PHICH groups; and a transmitter which, in operation, retransmits the uplink data based on the detected response signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et al. (US 2013/0194980) and Torsner et al. (US 2012/0120855).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466